                        IN THE UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF TENNESSEE
                                 NASHVILLE DIVISION


MARY ANN BAUER                                      )
                                                    )
v.                                                  )      NO. 3:18-1293
                                                    )      Richardson/Holmes
MICHAEL S. FITZHUGH;                                )
BERNARD SALANDY; and                                )
RUTHERFORD COUNTY, TENNESSEE                        )



                                          ORDER

         Pending before the Court is the motion to withdraw filed by Josh McCreary (Docket

No. 20), which is GRANTED. 1 Edward Evan Cope remains as counsel for Defendants in this

case.

         It is SO ORDERED.




                                            ______________________________________
                                            BARBARA D. HOLMES
                                            United States Magistrate Judge




        Mr. McCreary’s motion indicates that he is leaving private practice to take a position as
         1

in-house counsel. The Court extends its best wishes to Mr. McCreary in his new endeavor.



        Case 3:18-cv-01293 Document 21 Filed 03/19/19 Page 1 of 1 PageID #: 72
